Citation Nr: 0710431	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which had 
awarded a 50 percent disability evaluation for the service-
connected PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by moderate symptoms, to 
include nightmares, flashbacks, intrusive thoughts, and 
depression.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

In a September 2005 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the September 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2005 SOC and the October and November 2006 SSOC's 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to 


be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in October 2006, the veteran was provided with 
the provisions of the Dingess case.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for evaluating PTSD are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, §  4.130, Diagnostic Code (DC) 9411 (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed 

mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV.  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Factual background and analysis

The relevant evidence of record includes the report of an 
October 1997 VA examination.  The veteran complained of 
depression and nightmares.  During the examination, he 
related in a logical and coherent manner, with no evidence of 
a thought disorder.  His mood was quite labile and he was 
quite tearful at certain points.  His speech and thought 
processes were somewhat tangential and his concentration was 
somewhat scattered.  He was fully oriented and his memory was 
good, although he had some trouble remaining on the subject.  
He was depressed during the examination, especially when 
thinking of his deceased son and father or of the people he 
left in Vietnam. There were no hallucinations or delusions.  
His social inadaptability was described as mild, while his 
industrial inadaptability was nil.  The diagnosis was PTSD 
and a GAF score of 75 was assigned.




The veteran was seen on an outpatient basis by VA between 
1999 and 2002.  He would complain of depression, nightmares, 
intrusive thoughts, and flashbacks.  He was also noted to be 
tearful on occasion, as well as anxious.  He commented that 
he had a great of deal of stress at his job at the Post 
Office (he was a mail deliveryman).  He also referred to 
marital problems (he had been married for over 30 years).  
His GAF score during this time period ranged between 50 and 
65.  

At his next VA examination in April 2005, the veteran's 
claims file was not available for the examiner's review.  He 
complained that he could not get along with others, has no 
friends, and was fearful that his wife was going to leave 
him.  He asserted that he had daily symptoms, although he had 
not sought any treatment since 2002.  He had never been 
hospitalized for PTSD.  He commented that he did not know how 
much sleep he got, although he remarked that he had 
nightmares all the time.  He described his marital and other 
family relationships as very poor.  The mental status 
examination revealed that he was intent on describing events 
in Vietnam and often had to be redirected.  He said that he 
had flashbacks all the time.  His eye contact was very poor.  
He was able to perform all activities of daily living.  He 
was fully oriented, although he said that he was forgetful 
and had to write everything down.  He described no obsessive 
or ritualistic behaviors.  His speech was halting and the 
content mostly concerned Vietnam.  He denied any impulse 
control problems.  The diagnosis was PTSD, and a GAF score of 
60 was assigned.

VA re-examined the veteran in March 2006.  The claims file 
was reviewed.  The examiner noted that the veteran had not 
had any psychiatric treatment since 2002 and had never been 
hospitalized.  He said that he had PTSD symptoms all the 
time, including vague suicidal ideation.  He had no friends, 
commenting that he was not able to get along with people, 
including his wife.  He complained of sleep problems, 
hypervigilance, intrusive and invasive thoughts, and self-
isolation.  He was working for the Post Office and had been 
for the past 24 years; he stated that he had lost no time 
from work over the past year.  He did not believe that his 
marriage was stable, referring to serious communication 
problems.  He did note that he was very involved in his 9-
year-old's basketball and baseball games.  While not 
physically 

violent with others, he had hit the walls or doors when 
angry.  The mental status examination found no thought 
process or communication impairments.  There were also no 
delusions or hallucinations.  He maintained good eye contact 
and displayed no inappropriate behavior.  There was no 
current homicidal or suicidal ideation.  He maintained good 
hygiene and was able to perform activities of daily living.  
He was fully oriented and his memory was intact.  He referred 
to some obsessive behaviors at home, such as checking the 
doors and windows.  Speech was relevant and logical.  He 
denied having any panic attacks.  There was some free-
floating anxiety and impaired impulse control.  There was 
reported trouble initiating sleep.  The diagnosis was PTSD 
and a GAF score of 59 was assigned.

The veteran was seen on an outpatient basis by VA between 
February 2005 and June 2006.  On February 25, 2005, he 
complained of constant and persistent depression, for which 
he declined any intervention.  In June 2006, he reported that 
he had 1800 hours of accumulated sick leave.  He said that he 
had some suicidal thoughts, but he stated that he had no 
intention of harming himself.  He was offered 
hospitalization, but he declined.  He was also noted to be on 
no medications.  On June 29, his GAF score was 60.

After a careful review of the evidence of record, the Board 
finds that at no time during the pendency of this appeal has 
the evidence demonstrated entitlement to an evaluation in 
excess of 50 percent for the veteran's service-connected 
PTSD.  The evidence does show that the veteran has some vague 
suicidal ideation, although he has admitted that he has no 
intention of harming himself.  He also described some 
obsessional activities, such as checking the doors and 
windows of his house; there is no suggestion in the record 
that these behaviors have interfered with daily activities.  
He maintains good hygiene, can attend to all the activities 
of daily living, and works.  His speech is logical and 
relevant and he denied having any panic attacks. 

While he has described having daily depression, the evidence 
does not indicate that this is so severe that it affects his 
ability to function independently, appropriately, and 
effectively; to the contrary, he is able to maintain full 
employment and requires no assistance in his daily 
functioning.  He does have some impairment of impulse control 
(he strikes walls or doors on occasion when angered); 
however, there is no suggestion of periods of violence 
precipitated by unprovoked irritability.  He is fully 
oriented and cares for his personal hygiene.  We recognize 
that he has described stress at his work, but it is also true 
that he has maintained the same employment for some 25 years.  
He has referred to difficulties with personal relationships; 
however, he was been married for some 34 years and is very 
involved with his son's sporting events.  His PTSD symptoms 
have been assigned a GAF score of between 55 and 60, with the 
most recent Score being 60.  This connotes a moderate degree 
of impairment. 

Therefore, based upon the foregoing, it is found that the 50 
percent evaluation assigned adequately compensates the 
veteran for the degree of disability resulting from his PTSD 
symptomatology.  The preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 50 
percent.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, there is no evidence of marked interference 
with employment.  The veteran has maintained full-time 
employment with the Post Office for some 25 years.  
Significantly, he has not reported any time lost from work as 
a result of his PTSD, commenting in June 2006 that he had 
1800 hours of accumulated sick leave.  In addition, the 
veteran has never been hospitalized for treatment of his 
PTSD.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.




ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


